Financial Overview Drew Evans - Chief Financial Officer Strategic Priorities Business Financial Investors •Centralize service functions that are scalable •Improve utility returns by operating complementary non- regulated businesses •Accelerate returns on regulated infrastructure investments •Maximize return on invested capital •Maintain financial integrity in utility and non-regulated businesses •Grow dividends and earnings •Focus on total shareholder return •Ensure management and employee incentives are properly aligned with shareholder interests Earnings Before Interest & Taxes EBIT Contribution by Segment (as of 3/31/11) EBIT Track Record (in millions) 59% 1% 15% 25% NOTE: EBIT excludes corporate expenses Income Statement Highlights (1)Net Income reflected is Net Income Attributable to AGL Resources, reflecting distribution to SouthStar partner. Key Income Statement Components (as of 3/31/11) 2011 Segment EBIT (1)Retail Energy Operations segment includes EBIT related to SouthStar at the 100% level.AGL Resources owned a 70% interest during 2007, 2008 and 2009, and received an approximate 75% share of the earnings each year (except in Ohio and Florida, which were 70%).Effective January 1, 2010, AGL owns 85% of the joint venture partnership and receives 85% of its earnings.The total earnings per diluted share for AGL Resources represented here reflects these sharing levels in each year. (2)2010 actual and 2011 estimated EPS are adjusted for expenses related to the proposed merger with Nicor. See the appendix to this presentation or the investor relations section of www.aglresources.com for a reconciliation to GAAP. (3) Segment EBIT expectations based upon midpoint of diluted EPS guidance range. (in millions, except per share amounts) Track Record of EPS Growth 2uidance between $3.10-$3.20 per diluted share 2000-2010 CAGR: 8.18% Diluted Earnings Per Share $3.10- (1)$3.00 diluted GAAP EPS; $3.05 adjusted, excluding Nicor merger costs. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (2) Estimate excludes all effects from the proposed merger with Nicor. Commitment to Dividend Growth 2000-2010 CAGR: 5.00% Dividends Declared Management and the Board of Directors have demonstrated a commitment to dividend growth and have established a strong track record of regular dividend increases (1)2011 payout ratio based on mid-pointof EPS guidance range and assumption that board of directors approves each quarterly dividend. Capital Expenditures Note: “Other” includes a number of capital items, including information technology funding; building and leasehold improvements; and facility and fleet investments. In Millions Pension Update Funding Requirements •Current underfunded status for both plans is $106 million (as measured by accumulated benefit obligation minus plan assets) •Current financing assumptions include pension funding of $56 million in 2011 and $129 million in the 2012-2014 period •Projections assume funding at the 80% level in order to avoid benefit restrictions Expenses (Pension and Post-Retirement) •2011 expense is projected at $19.2 million, compared to $17.1 million in 2010 •Increase is driven by reduction in the discount rates oAGL Plan - 6.00% reduced to 5.40% oNUI Plan - 5.75% reduced to 5.20% Considerations •Pension expenses are typically recoverable in general rate cases in our jurisdictions (no pension tracker mechanisms) •Actively evaluating the implications of the proposed Nicor merger for the companies’ respective pension and post-retirement plans Debt and Liquidity Debt Maturity Schedule (1) (as of 3/31/11) Liquidity Profile (2) (as of 3/31/11) (1)Includes $500 million in senior notes issued March 2011, $200 million of which is expected to be used to pay a portion of the cash consideration in connection with the proposed merger with Nicor. This issuance reduced the principle amount available under our bridge facility to $852 million. Does not reflect the assumption of existing Nicor debt. (2)Utilization impacted by seasonality and historically peaks in the fourth quarter. $29 million (aggregate) Financing Activity •Refinanced AGL Resources $1.0 billion Senior Credit Facility in September 2010 (three-year term, expiring September 2013) •Executed the renewal of $161 million of Letter of Credit enhancements for the Pivotal Utility Holdings revenue bonds •Negotiated and executed $1.05 billion bridge facility to support proposed Nicor merger •Issued $500 million, 30-year senior notes at 5.875% in March 2011 o$300 million to refinance January 2011 maturity o$200 million to pre-fund a portion of the cash component of the Nicor transaction oIncreased debt portfolio duration from 9 years to 13 years oReduced weighted average cost of long-term debt to 5.8% (from 6.0%) •Evaluating options and timing for remaining acquisition funding (1)Net Income reflected is Net Income Attributable to AGL Resources, reflecting distribution to SouthStar partner. 2011 Priorities •Nicor merger closing, including successful financing and integration •Prudently invest capital, with a bias toward regulated projects with minimal or no recovery lag •Continue aggressive cost-control focus throughout the business •Maintain strong balance sheet and liquidity profile, and solid investment-grade ratings •Deliver on our commitments to shareholders Merger Integration Timeline Hart-Scott-Rodino Approval Received 4/18/11 ICC Hearings to begin in July SEC S-4 Registration Declared Effective 4/29/11 Dec 2010 Q1 2011 Q2 2011 Q3 2011 Q4 2011 Transaction Announced Joint ICC Approval Request Filed 1/18/11 Secure Regulatory Approvals AGL Resources and Nicor Shareholder Meetings 6/14/11 Integration Planning Current State Assessment Statutory Deadlinefor ICC Ruling 12/16/11 Initial S-4 Registration Statement Filed 2/4/11 Long-Term Financing for Cash Consideration Integration Planning Detailed Design Merger Integration Process •AGL Resources and Nicor leadership from 15 major functional areas actively engaged •Developing roadmap for integration for each department oBusiness requirements identified and prioritized oProject plan and resource requirements determined for each functional area oKey considerations: business continuity, regulatory compliance, communications and governance •Ensure that all risk controls and compliance processes are in place and requirements will be met Day 1 Appendix Detailed Utility Profile - 12/31/10 State Rate Base (mm) % of Total Authorized Return on
